


109 HR 6117 IH: To amend the Fairness to Contact Lens Consumers Act to

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6117
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mr. Whitfield (for
			 himself, Mr. Allen,
			 Mr. Norwood,
			 Mr. Boozman,
			 Mr. Lewis of Kentucky, and
			 Mr. Hall) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Fairness to Contact Lens Consumers Act to
		  require contact lens sellers to provide a toll-free telephone number and a
		  dedicated email address for the purpose of receiving communications from
		  prescribers.
	
	
		1.Short titleThis Act may be cited as the Contact
			 Lens Consumer Health Protection Act.
		2.Improved
			 communications between sellers and prescribersSection 4 of the Fairness to Contact Lens
			 Consumers Act (15 U.S.C. 7603) is amended—
			(1)in
			 subsection (c), by adding at the end the following:
				
					(7)A toll-free telephone number and email
				address for prescribers to call or email with questions relating to a
				verification request, as required under subsection
				(i).
					;
			(2)in subsection
			 (d)(3), by adding at the end the following: If a prescriber communicates
			 a question or concern to a seller through the toll-free telephone service or
			 dedicated email address required under subsection (i) before such 8-hour period
			 has ended, the seller must obtain affirmative confirmation of the accuracy of
			 the prescription from the prescriber before the prescription is considered
			 verified.;
			(3)by redesignating
			 subsection (e) through (g) as subsections (f) through (h), respectively;
			(4)by
			 adding after subsection (d) the following:
				
					(e)Prescriber
				preferred method of communicationA prescriber may provide
				written notification to a seller requesting that all requests for verification
				from that seller be communicated to that prescriber by that prescriber’s
				preferred method of communication. Such preferred method of communication may
				be by telephone, facsimile, or email, or by either of any 2 of those means of
				communication.
					;
				and
			(5)by inserting after
			 subsection (h) (as so redesignated), the following:
				
					(i)Telephone
				service and dedicated email addressA seller of contact lenses
				who requests verification of any contact lens prescription shall provide a
				toll-free telephone service operable during regular business hours and a
				dedicated email address for the sole purpose of responding to prescribers’
				questions and concerns regarding verification requests. Such toll-free
				telephone service shall maintain a sufficient number of working telephone lines
				to enable ready access by prescribers to the service.
					.
			3.Expanded
			 penaltiesSection 9(b) of the
			 Fairness to Contact Lens Consumers Act (15 U.S.C. 7608(b)) is amended by
			 striking the period at the end and inserting , except that fines imposed
			 for a violation of section 4 of this Act may be in an amount up to $100,000 per
			 violation.
		4.Consumer Safety
			 StudySection 10 of the
			 Fairness to Contact Lens Consumers Act (15 U.S.C. 7609) is amended by adding at
			 the end the following:
			
				(c)Consumer Safety
				Study
					(1)StudyThe Federal Trade Commission, in
				consultation with the Food and Drug Administration, shall undertake a study to
				examine the adverse and potentially adverse effects on consumers of seller
				violations of the prescription verification and sales requirements of this Act.
				The study shall specifically address the following issues:
						(A)The overfilling of
				prescriptions with quantities of lenses that exceed the normal expiration dates
				of the prescriptions.
						(B)The dispensing of
				prescriptions that have expired or are inaccurate.
						(C)The failure by a
				seller to allow prescribers to contact the seller within 8 business hours to
				advise that a prescription is inaccurate or expired.
						(D)The health risks
				to the consumer of receiving the incorrect prescription from a seller.
						(E)The economic risks
				to the consumer of receiving the incorrect prescription from a seller.
						(F)The improper
				advertising to consumers about what constitutes a valid prescription or valid
				prescription information, or advertising that no prescription is needed.
						(G)Any other issue
				that has an impact on the health of the consumer from violations of the
				verification or sales requirements of this Act.
						(2)ReportNot
				later than 12 months after the date of enactment of this subsection, the
				Federal Trade Commission shall transmit to Congress a report of the study
				required by this
				subsection.
					.
		
